J-A04003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CICCONI AUTOMOTIVE, INC.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH DELIKAT                             :
                                               :
                       Appellant               :   No. 1869 EDA 2021

            Appeal from the Judgment Entered September 9, 2021
      In the Court of Common Pleas of Delaware County Civil Division at
                          No(s): CV-2018-005308


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                                 FILED MAY 18, 2022

       Joseph Delikat appeals from the judgment, entered in the Court of

Common Pleas of Delaware County, following a trial de novo conducted after

Delikat appealed from an arbitration award in favor of appellee, Cicconi

Automotive, Inc. (“Cicconi”).1 After our careful review, we affirm.

       Except as noted, the following factual and procedural history is gleaned

from the trial court’s findings of fact.       On or about May 23, 2017, Delikat

arranged to have his 1993 Chevrolet Corvette brought to Louis Cicconi’s

vehicle repair facility for storage.2 Cicconi verbally informed Delikat that the

____________________________________________


1 Cicconi Automotive, Inc. is owned by Louis Cicconi, who was solely involved
in the transaction with Delikat and testified on behalf of the corporate entity
at trial. Accordingly, we use male pronouns throughout when referring to
“Cicconi.”

2 Delikat’s vehicle had been in an accident and was declared a total loss by his
insurance company. See N.T. Trial, 6/26/20, at 14, 15.
J-A04003-22



storage fee was $75.00 per day. In August 2017, Delikat’s attorney, Patrick

Shea, Esquire, contacted Cicconi and requested that Cicconi release Delikat’s

vehicle without payment.      Attorney Shea acknowledged that Cicconi was

entitled to compensation.    On August 9, 2017, Delikat’s counsel wrote to

Cicconi.   In that letter, counsel (1) acknowledged that storage fees were

accruing, (2) requested a bill for such fees, and (3) stated that the storage

fees would be included in a lawsuit against Delikat’s insurance company. In

late October 2017, counsel again requested a bill, represented that the fees

would be included in a lawsuit against the insurer, and requested that Cicconi

release the vehicle to Delikat. Cicconi informed Delikat that payment would

be required before he released the car.

      On or about November 8, 2017, Cicconi faxed a bill to Delikat’s counsel,

informing him that the charges in connection with the storage of the vehicle

were $75.00 per day from May 24, 2017, until the day the vehicle left Cicconi’s

possession. Counsel acknowledged receipt of the bill on November 14, 2017,

and confirmed his understanding that Cicconi required payment before

releasing the vehicle to Delikat.

      In 2018, Cicconi initiated an action in Delaware County Magisterial

District Court to recover the fees owed by Delikat in connection with the

storage of his vehicle on Cicconi’s premises. Delikat, despite having received

notice, failed to attend the hearing, and, on June 26, 2018, a judgment was

entered against him and in favor of Cicconi in the amount of $12,000. See

Cicconi’s Proposed Findings of Fact and Conclusions of Law, 8/8/20, at ¶ 11.

                                     -2-
J-A04003-22



Delikat appealed.     Because of the amount in controversy, the matter

proceeded to compulsory arbitration. Again, despite receiving notice, Delikat

failed to appear at the arbitration hearing, and an award was entered in favor

of Cicconi in the amount of $11,250.00, reflecting 150 days of storage at

$75.00 per day. See Report and Award of Arbitrators, 11/22/19. Delikat filed

a de novo appeal to the Court of Common Pleas. On June 26, 2020, the court

held a trial, at which Delikat again failed to appear. Cicconi testified on his

own behalf and Attorney Shea testified on Delikat’s behalf. Following trial, the

court entered judgment for Cicconi in the amount of $84,375.00, representing

1,125 days of storage at the rate of $75.00 per day.

      Delikat filed a motion for reconsideration, which the court granted. See

infra. Ultimately, by order dated November 9, 2020, the court affirmed its

prior judgment of $84,375.00. Delikat filed a timely notice of appeal, followed

by a court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal.

      Delikat raises the following claims for our review:

      1. Did the trial court err by finding that there had been a meeting
      of the minds and contract between the parties for [Cicconi] to
      charge $75.00 per day for the storage of [Delikat’s] vehicle?

      2. Did the trial court err by finding that [Cicconi] was not required
      to mitigate his loss for any alleged breach of contract?

      3. Did the trial court err by entering an award in favor of [Cicconi
      that] was excessive, outrageous, unconscionable[,] and not
      supported by the evidence?

      4. Did the trial court err by not taking judicial notice of the relative
      value of [Delikat’s] vehicle, a 1993 Chevrolet Corvette with


                                       -3-
J-A04003-22


      []312,500 miles, which had been declared a total loss by the
      insurance carrier, when calculating the award entered in favor of
      [Cicconi] for the storage of that same vehicle[] in the amount of
      $84,375.00?

      5. Did the trial court err by not finding that the insurance carrier
      for [Delikat] had compensated [Cicconi] for the initial storage
      costs, when the testimony was that this was the usual and
      customary practice and [Cicconi] testified that he had no
      knowledge as to whether or not he had been paid for the initial
      storage?

      6. Did the trial court err by not finding the award excessive, when
      [Cicconi] testified that the initial written invoice issued by
      [Cicconi], for the storage costs, had no specific amount charged
      but based upon the alleged oral contract would have required
      payment of storage fees of $12,600[.00]?

      7. Did the trial court err by entering an award in favor of [Cicconi
      that] is a “windfall” to [Cicconi]?

      8. Was the trial court’s decision contrary to the substantial
      evidence and in capricious disregard of the evidence of record in
      this matter?

Brief of Appellant, at 8-9 (unnecessary capitalization omitted).

      Prior to addressing Delikat’s claims, we must determine whether he has

properly preserved them for appellate review.       Pennsylvania Rule of Civil

Procedure 227.1 requires a litigant to file post-trial motions in order to

preserve issues for appellate review. Issues not raised in post-trial motions

are waived for appeal purposes. See Lane Enterprises, Inc. v. L.B. Foster

Co., 710 A.2d 54 (Pa. 1998). “Post-trial motions serve an important function

in the adjudicatory process because they provide the trial court with an

opportunity to correct errors in its ruling and avert the need for appellate

review.”   Board of Supervisors of Willistown Township v. Main Line

Gardens, Inc., 155 A.3d 39, 44 (Pa. 2017) (citation omitted).


                                     -4-
J-A04003-22



      Post-trial   motions   and   motions    for   reconsideration   are   not

interchangeable. See Karschner v. Karschner, 703 A.2d 61, 62 n.1 (Pa.

Super. 1997). However, where a petitioner erroneously styles an otherwise

timely post-trial motion as a motion for reconsideration, we are not required

to find those issues waived on appeal.       See Gemini Equipment Co. v.

Pennsy Supply, Inc., 595 A.2d 1211, 1214 (Pa. Super. 1991). “Both the

Rules of Civil Procedure and the Rules of Appellate Procedure authorize the

courts of common pleas and the appellate courts, respectively, to overlook

any error or defect of procedure which does not affect the substantial rights

of the parties.” Vietri ex rel. Vietri v. Delaware Valley High School, 63

A.3d 1281, 1286 (Pa. Super. 2013) (citations and internal quotation marks

omitted). “We will not construe the rules of procedure so narrowly as to allow

a minor procedural error to affect the substantive rights of the litigants.” Id.

(citations omitted).

      Here, Delikat filed a motion for reconsideration rather than a post-trial

motion. The motion was filed within ten days of the trial court’s order entering

judgment in favor of Cicconi, as required for post-trial motions under Rule

227.1(c).    In his motion for reconsideration, Delikat made numerous

averments of fact and then stated the following:

      18.   Without waiving [Delikat’s] appellate objections to the
      conclusions of the trial court on the question of whether or not a
      valid contract had been formed or whether the [Cicconi] had
      properly ple[d] for quantum meruit relief, [Delikat] focuses
      herein exclusively on the issue of damages.



                                     -5-
J-A04003-22



Motion for Reconsideration, 9/17/20, at ¶ 18 (emphasis added). Delikat then

challenged the trial court’s finding that a garageman’s lien existed, asserted

Cicconi’s duty to mitigate his damages, and claimed that the judgment

amounted to a “windfall” for Cicconi. See id. at ¶¶ 19-25. By order dated

September 23, 2020, the court granted reconsideration and directed Cicconi

to respond to “the issues and caselaw that [Delikat] has raised with respect

to the garageman’s lien, the duty to mitigate losses, and the purpose of

damages in a breach of contract case (and specifically the suggestion that

damages may not effectuate a “windfall” for the non-breaching party).”

Order, 9/23/20.     Cicconi filed an answer to Delikat’s motion, as well as a

memorandum of law in support thereof. On November 9, 2020, the trial court

affirmed its prior order. Delikat then filed his notice of appeal.

      Based on the foregoing, we are constrained to conclude that Delikat has

waived all of his appellate issues to the extent that they were not raised in his

motion for reconsideration and specifically considered by the trial court. See

Gemini Equipment Co., supra (issues raised in timely motion for

reconsideration will not be deemed waived). Accordingly, we conclude that

issues one (relating to contract formation), four (relating to court’s failure to

take judicial notice of the value of Delikat’s car), five (relating to court’s failure

to find Delikat’s insurance carrier had compensated Cicconi for initial storage

costs), and eight (asserting trial court’s error was contrary to, and in

capricious disregard of, substantial evidence) are waived for purposes of




                                        -6-
J-A04003-22



appeal. We now proceed to address those claims preserved by Delikat in his

motion for reconsideration.3

       We begin by noting that:

       As an appellate court, we review the trial court’s final judgment to
       determine whether the findings of the trial court are supported by
       competent evidence, and whether the trial court committed error
       in the application of the law. Bergman v. United Serv. Auto.
       Ass’n, 742 A.2d 1101, 1104 (Pa. Super. 1999). Where a trial is
       held before a judge in a non-jury case, the findings of the trial
       judge must be given the same weight as a jury verdict. Id. It is
       the trial judge’s function to evaluate evidence adduced at trial to
       reach a determination as to the facts.            Bonenberger v.
       Nationwide Mut. Ins. Co., 791 A.2d 378, 381 ([Pa. Super.]
       2002). It is not the role of an appellate court to pass on the
       credibility of witnesses or to act as the trier of fact, and an
       appellate court will not substitute its judgment for that of the fact-
       finder. Id.

Zimmerman v. Harleysville Mut. Ins. Co., 860 A.2d 167, 172 (Pa. Super.

2004).

       Delikat’s four preserved claims essentially raise two issues: (1) whether

Cicconi was required to mitigate his losses and (2) whether the trial court’s

award was excessive. We first address the issue of mitigation. Delikat argues

that, contrary to the trial court’s finding, “a failure on the part of the liable

____________________________________________


3 In his brief, Cicconi argues that numerous deficiencies in Delikat’s brief—
including his failure to include a statement of the scope and standard of
review, a conclusion stating the precise relief sought, and a copy of the Rule
1925(b) statement, as well as the lack of citations to the record—require that
we dismiss Delikat’s appeal. See Brief of Appellee, at 10-14. While we agree
that Delikat’s brief fails in numerous respects to comply with the Rules of
Appellate Procedure, we nonetheless conclude that, in this case, these
deficiencies are not fatal to meaningful appellate review. Accordingly, we
decline to dismiss Delikat’s appeal to the extent that he has preserved issues
for review.

                                           -7-
J-A04003-22



party [to mitigate damages] does not excuse the injured party” from doing

so. Id. at 17. Delikat argues that the trial court made no findings as to

Cicconi’s efforts to mitigate his damages and claims that Cicconi did not, in

fact, make any such effort. Delikat asserts that, “had a [g]arageman’s [l]ien

been proven and property [pled], the remedy for a default by the owner of

the vehicle would be for the mechanic . . . to take steps to sell the vehicle at[

]issue to obtain compensation for [his] losses.”       Id. at 19.     Under the

garageman’s lien statute, Delikat argues—without citation to authority—that

Cicconi “would have been entitled to damages roughly commensurate with the

salvage value of the vehicle,” which he asserts was $542.00.            Brief of

Appellant, at 19-20. He is entitled to no relief.

      The trial court, the Honorable Kelly D. Eckel, addressed the issue of

mitigation as follows:

      [Delikat] contends that [Cicconi] should have been required to
      mitigate his losses for the alleged breach of contract. The [c]ourt
      agrees with [Delikat] that the aggrieved party has a duty to
      mitigate damages. See Ecksel v. Orleans Const. Co., 519 A.2d
      1021, 1028 ([Pa. Super.] 1987). However, the burden lies with
      the party who breaches the contract—here, [Delikat]—to show
      how further loss could have been avoided through reasonable
      efforts. Id. [Delikat] did not meet this burden; he merely asserts
      that [Cicconi] should have sold and recouped the value of the
      vehicle, but as discussed above, this is not the exclusive remedy
      under the applicable statute. [Delikat] further argues that had
      [Cicconi] submitted to the requests of [Delikat] to release the
      vehicle, damages could have been reduced. This argument is
      unavailing. Releasing a car without receiving payment for storage
      services, based on terms previously conveyed, is not a reasonable
      effort on the part of an aggrieved party to mitigate its damages.
      Moreover, the [c]ourt found, through [Cicconi’s] testimony, that
      [Cicconi] did take reasonable efforts to mitigate damages by

                                      -8-
J-A04003-22


      repeatedly calling [Delikat’s] attorneys “two and three times a day
      for months” to have them remove the vehicle from his possession.
      See N.T. [Trial, 6/26/20,] at 17[.] Additionally, [Delikat] had an
      equal opportunity to mitigate damages by paying the storage fee
      and removing his vehicle from [Cicconi’s] premises, or by issuing
      a writ of replevin at the appropriate time, but chose not to do so.
      See Ecksel, 519 A.2d at 1028 (“an injured party is not obligated
      to mitigate damages when both he and the liable party had an
      equal opportunity to do so”) (citing Loyal Christian Benefit
      Ass’n v. Bender, 493 A.2d 760 (Pa. Super. [] 1985)); see also
      6 P.S. § 11 (owner of property, upon disputing bill, may issue a
      writ of replevin within thirty days of nonpayment). [Delikat] did
      none of these things.

Trial Court Opinion, 2/3/21, at 4-5.

      Upon review of the record, we can discern no error of law or abuse of

discretion in Judge Eckel’s determination.      The trial court, as fact-finder,

credited Cicconi’s testimony regarding his attempts to mitigate his losses, and

we are constrained to defer to Judge Eckel’s judgment regarding Cicconi’s

credibility. Zimmerman, supra. Moreover, as was his practice throughout

the life of this matter, Delikat failed to appear and testify on his own behalf at

trial. Accordingly, the court was within its discretion to infer that whatever

testimony Delikat may have given would have been unfavorable to him.

Interest of L.K., 237 A.3d 471 (Pa. Super. 2020) (“It is a well-established

rule in civil proceedings that a party’s failure to testify can support an

inference that whatever testimony he would have given would have been

unfavorable to him.”). See also Beers v. Muth, 151 A.2d 465 (Pa. 1959)

(“Where evidence which would properly be part of a case is within the control

of the party whose interest it would naturally be to produce it, and, without




                                       -9-
J-A04003-22



satisfactory explanation he fails to do so, the [fact-finder] may draw an

inference that it would be unfavorable to him.”).

      Delikat also asserts that the court’s award in favor of Cicconi was a

“windfall” in light of the value of the vehicle and that the court erred in failing

to find the award excessive. Delikat’s argument, which is unsupported by any

citations to case law or the record, appears to be as follows: Because Cicconi

did not submit a bill to him until November 2017, “[i]t is entirely inconsistent

and lacking credibility that [Cicconi] believed that he had a valid, binding oral

contract for storage or $75.00 per day . . . when he failed to bill or invoice

any party . . . for the first 168 days after the vehicle had been towed to his

shop.” Brief of Appellant, at 22. Delikat also baldly asserts that “[c]learly[,]

the verdict is a windfall to [Cicconi,] as [Cicconi] looks to recover $84,375.00

for the storage of a vehicle [that] had been declared a total loss and . . . had

an estimated value of $542.00[.]” Id. at 23. Again, he is entitled to no relief.

      Preliminarily, we note that, to the extent that Delikat’s “windfall”

argument relies on his assertion that no contract existed between him and

Cicconi, the claim has been waived for failure to include it in his motion for

reconsideration. Lane Enterprises, Inc., supra (issues not raised in post-

trial motions waived on appeal).        See also Motion for Reconsideration,

9/17/20, at ¶ 18 (explicitly declining to raise contract formation issue and

focusing “exclusively on the issue of damages”).

      The trial court addressed this issue as follows:




                                      - 10 -
J-A04003-22


      [Delikat] contends that the $84,375[.00] award entered in favor
      of [Cicconi] was excessive and a “windfall” to him due to
      [Delikat’s] estimated salvage value of the vehicle and the fact that
      the initial invoice for storage was only $12,600.[00.] It should be
      noted that [Delikat’s] estimated salvage value of $542[.00] to
      $2,007[.00] and Appellee's higher estimated value of
      $49,900[.00], both of which were exhibits attached to their filings
      related to the Motion for Reconsideration, were not part of the trial
      record. There is no evidence in the record to support the
      contention that the amount of damages was excessive. As
      discussed in the [c]ourt's November 9, 2020 [o]rder, the [c]ourt
      calculated the damages based on the terms of the contract
      between the parties as supported by the evidence at trial. The
      fact that the initial storage invoice was for $12,600[.00] is
      irrelevant to the final award because [Delikat] allowed fees to
      accrue every day that he did not pay the storage fee and collect
      his vehicle from [Cicconi’s] care. Further, there was no windfall
      to [Cicconi.] On reconsideration, [Delikat] argued the proper
      remedy for [Cicconi] was “to sell the vehicle in question, terminate
      the continuing storage costs and recoup the value of the vehicle.”
      As previously discussed in the November 9, 2020 [o]rder, the
      statutes governing garagemen’s liens—see 6 [P.S.] §§ 11 & 15
      (West 2020)—allow for sale of the property to which the lien has
      attached[,] but do not require such remedy. Also, as stated
      above, there was no evidence introduced at trial as to the value
      of the vehicle. The amount of the [c]ourt’s award was neither
      arbitrary nor contrary to the evidence of record.

Trial Court Opinion, 2/3/21, at 3-4 (citation to record omitted).

      Once again, we can discern no abuse of discretion or error of law on the

part of the trial court.     Cicconi’s trial testimony—which the trial court

credited—demonstrated that there was an oral agreement between the two

parties for Cicconi to store Delikat’s vehicle on his premises for a fee of $75.00

per day. Cicconi repeatedly attempted to contact Delikat through Delikat’s

attorneys, but was unable to do so. Delikat, aware that his vehicle was stored

on Cicconi’s premises and that daily fees were accruing, failed to make

arrangements to remove the vehicle. Incredibly, following an adverse ruling

                                     - 11 -
J-A04003-22



in Magisterial District Court—and after failing to appear for that hearing—

Delikat continued to litigate (and to fail to appear in court), all the while

accruing additional storage fees. Delikat could have, at any time, paid his bill

and retrieved his vehicle from Cicconi’s lot. He failed to do so and, thus, must

pay Cicconi the storage fees to which he is entitled pursuant to the parties’

agreement.

      Judgment affirmed.

      McLaughlin, J., Joins this Memorandum.

      Nichols, J., Concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2022




                                     - 12 -